Title: Thomas Jefferson to David Gelston, 9 March 1818
From: Jefferson, Thomas
To: Gelston, David


                    
                        Dear Sir
                        Monticello
Mar. 9. 18.
                    
                    In your letter of Feb. 6. you were so kind as to inform me that you had that day shipped my wines on board the schooner Brilliant, Capt Black, belonging to Richmond. having heard nothing of her since, and that date having been followed by a month of dreadful weather, I am become quite uneasy lest some accident should have befallen her. it is to relieve this that I trouble you to say in a single line to me, whether she is safe, or any thing known of her. always sincerely
                    
                        Your friend & sert
                        Th: Jefferson
                    
                